t 1TH COURT OF APPEALS
EASTLAND, TEXAS
JUDGMENT

Silas Bailey: * From the 82nd District
Court of Falls County?
Triai Court No. 8397-2.

Vs. No. 11~I LOOOBO-CR * January 313 2013

State of Texas, * Memorandum Opinion by Willson} J.
(Panel consists of: Wright: (1].,
McCalla l, and Willsong J.)

This court has inspected the record in this cause and concludes that there is no error in

the judgment below. Therefore, in accordance with this court’s opinion, the judgment of the

trial court is in all things afﬁmied.